Citation Nr: 0613663	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  00-06 951	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.L.W., D.L.S.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which declined to reopen the veteran's 
claim of entitlement to service connection for blindness of 
the left eye on the basis of new and material evidence. 

In July 2001, the Board found that new and material evidence 
had been submitted to reopened the veteran's claim of 
entitlement to service connection for a left eye disability.  
The Board then remanded the case for additional development. 


FINDING OF FACT

In March 2003, the Board was notified by the RO that the 
veteran died in October 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2005); 38 C.F.R. § 20.1302 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


